Citation Nr: 1124032	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2009, the Veteran testified at a Board hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript has been reviewed and associated with the claims file.  At the hearing the Veteran was questioned about whether he had had hypertension prior to having prostate cancer and whether anyone had associated his hypertension to his prostate cancer.  Page 25 of the transcript of that hearing.  From this it is not clear whether the Veteran seeks to claim service connection for hypertension.  Accordingly, this matter is referred to the RO for clarification.  

Also, the service treatment records (STRs) show that the Veteran was hospitalized during service in January 1969 for infectious hepatitis.  It is not clear whether the Veteran claims that he now has disabling residuals of this or that he desires to seek service connection for such residuals.  So, this matter is also referred to the RO for clarification.  VA's "duty to assist [] attaches to the investigation of all possible [] cause of [] current disability, including those unknown to the [V]eteran." Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir. 2000).  

In pertinent part, in February 2010 the Board entered a decision denying increased ratings for erectile dysfunction and for residuals of prostate cancer.  The claim for service connection for skin cancer was remanded for procedural and evidentiary development.  The case has now been returned for appellate adjudication.  



FINDINGS OF FACT

Chronic skin disability, including skin cancer, is not affirmatively shown to have had onset during service; and skin cancers, which were first manifested and diagnosed after service, are unrelated to an injury, disease or event of service origin, to include exposure to sunlight and to herbicides; and chloracne is not shown.  


CONCLUSION OF LAW

Skin cancers, to include as due to exposure to Agent Orange, were not incurred in or aggravated by service, and service connection for skin cancers may not be presumed based on the presumption for chronic diseases or diseases presumptively due to inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in January 2006.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  

In March 2010, pursuant to the February 2010 Board remand, the RO provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.   Thereafter, the Veteran was furnished a Supplemental Statement of the Case in February 2011.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  Accordingly, any defect as to the notice and timing was remedied and thus results in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  

The Veteran's service treatment records (STRs) have been obtained and are on file, as are his VA medical records.   In March 2010 and April 2010, pursuant to the February 2010 Board remand, the RO contacted the Veteran and requested that either he obtain the private clinical records of postservice treatment, to which he had testified, or he could execute and return an enclosed release for the RO to obtain those records.  However, the Veteran never responded.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

The testified at a travel Board hearing in November 2009 in support of his claim.  

The Veteran was not afforded a VA examination with respect to his claim for service connection for skin cancer.  Generally see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This is because there is no competent evidence of any skin cancer until many years after service and the only evidence in support of the claim is the Veteran's own assertion that his skin cancers of recent onset are related to inservice herbicide exposure. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The STRs are negative for abnormality of the Veteran's skin except for an undated clinical record which shows that he was referred for a dermatology consultation for "R/O [rule out] actinic keratosis" of the "(rt) corner OK eye."  He was advised to use a sunscreen and was to return for a follow-up in 6 weeks.  

VA outpatient treatment (VAOPT) records from 2000 to 2010 show treatment from 2003 to 2005 primarily for prostate cancer, kidney stones, and a hernia repair.  

VAOPTs show that in July 2001 the Veteran had a non-healing lesion of the left pinna.  In February 2002 he had recurrent actinic keratoses on his forehead.  Also in that month it was noted that he had a history of skin cancers of the face and forearm.  

The Veteran was provided with an Agent Orange Protocol evaluation in October 2005, at which time an examination revealed that he had lesions on his nose and was scheduled to see someone for removal of the lesions.  

VAOPTs show that in 2008 the Veteran had a skin lesion of the right side of his neck, which was apparently removed.  

In May 2009 a shave biopsy of the Veteran's right hand revealed pigmented seborrheic keratosis, and solar lentigo.  Also in that month it was noted that he had had multiple skin cancers of the nose.  In August 2009 he had lesions on both eyelids.  The lesion on the right lower eye lid looked benign but the lesions on the left upper eye lid, and to a lesser extent on the right upper eyelid, were suspicious.  He felt that at least one lesion on one of the lids of the left eye had been present for at least 10 years.  Later in August 2009 he did not attend an appointment for a biopsy of the lesions.  

In October 2009 actinic keratosis was noted and it was stated that eyelid lesions had been removed.  Also in that month it was noted that a shave biopsy of a lesion of the left upper eyelid had revealed an intradermal nervus.  In November 2009 it was noted that the biopsy had found no evidence of malignancy. 

In December 2009 it was noted that he had multiple erythrokeratotic lesions of the head, nose, lips, ears, neck, both arms, chest, back and abdomen.  The assessment was early seborrheic keratosis versus superficial basal cell carcinoma.  In May 2010 the assessments were resolved actinic keratosis and resolved superficial basal cell carcinoma.  

At the November 2009 hearing the Veteran testified that had had no health issues during his active service.  It was a couple of years after service discharge that he realized that he had a skin condition.  It was probably about five (5) years before he really paid any attention to what was going on and then he went to a private physician.  Page 4 of the transcript of that hearing.  That physician referred him to a dermatologist who, in turn, immediately diagnosed the problem but the Veteran could not afford treatment.  So, the Veteran then went to VA and VA took care of the problem.  He did not return for further treatment for quite some time, and in fact not until things got really bad.  Skin cancer was first diagnosed in the late summer of 1985.  The Veteran could not remember the name of the physician but that physician was still practicing in Gainesville.  He might have had skin problems prior to five (5) years after service discharge but he had not really paid any attention to it.  When it got to the point when he had constant irritation and it would bleed, he had sought a private physician, who sent him to a dermatologist.  Page 5.  The area involved was just below his shoulder, on his chest, and the amount of involvement was between the size of a nickel and a quarter.  He still had a scar in that area.  He had not had any subsequent outbreaks and he had thought the matter had been taken care of.  Thereafter, he had not gone to VA for a long time but had gone to a private physician, an internist, who had not been particularly concerned about the Veteran's skin.  The next time it came up was in 2001, and he went to VA for help with a totally different problem but on examination it was found that he had these things scattered around.  Page 6.  This involvement was mostly on his face, although there was some minor involvement of his shoulder.  His treatment consisted of application of liquid nitrogen, for treatment of surface involvement.  After that, the rest of it was on his face.  A physician had told him that there was no involvement of the skin on his back.  

The Veteran testified that he had been treated for the last eight (8) years and was currently being treated by a nurse practitioner with the Malcolm-Randall system in Gainesville.  Page 7.  During his military service he had at times been in Vietnam.  Pages 8 and 9.  Most of his service had been in the tropics.  He did not know if any physician had provided an opinion linking his skin condition, cancer, to military sun exposure.  Page 9.  The Veteran stated that he would ask medical personnel in Durham about this.  Page 10.  It was requested, and agreed, that the case be held open for thirty (3) days for the Veteran to obtain this evidence.  Pages 11, 12, and 13.  The Veteran again stated that while onboard ship during his naval service he had been exposed to sunlight pretty much every day without much protection.  Pages 12 and 13.  However, his job did not require that he be on deck throughout the day but, rather, his job required that he be below deck.  Page 13.  It was explained to the Veteran that he should ask a health care professional whether his inservice sun exposure was a causative factor in his development of skin cancer.  Page 14.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Certain conditions, such as cancers, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Analysis

The Veteran served in the Republic of Vietnam.  His STRs reflect an isolated incident of treatment for what was possibly actinic keratosis but are otherwise negative for any skin disorder, including any skin cancer.  For the reasons which follow, the Board must conclude that this single and isolated episode of a skin abnormality was acute and transitory, resolving without chronic residuals.  

It is undisputed that the Veteran did not have any skin cancers during service.  A postservice clinical history as to when the Veteran had any skin disorder does not antedate any disorder of the skin to a point in time prior to 1999, which is still three (3) decades after the Veteran's discharge from active service in 1969.  Even the Veteran does not antedate the existence of chronic skin disability to a time prior to 1985, about one and a half decades after his 1969 discharge from active service.  

The only link or nexus between the skin cancers which manifested years after service, and the Veteran's military service, is his own belief that they are due to inservice herbicide exposure in Vietnam or exposure to sunlight while onboard his ship.  

The Board must assess the weight, probative value, and credibility of evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  While the Board concedes the Veteran's inservice exposure to sunlight and herbicide exposure, in considering evidence, medical and lay, first its competency and then its credibility must be considered.  As to competency, when the determinative issue involves either medical etiology or a medical diagnosis medical evidence is not always required.  Rather, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  This competency determination requires a two-step analysis; (1) whether the disability is one to which lay evidence is competent, and, if so, (2) weighing that evidence against the other evidence of record-including the claimant has or has not provided any inservice record documenting inservice injury or disability.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed. Appx. 336, 2009 WL 524737 (C.A. Fed.); Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

As to credibility of lay evidence, the absence of corroborating contemporaneous medical evidence is a factor, but not the sole factor, in a credibility determination.  Buchanan v. Nicholson, 451 F.3d 1372, 1337 (Fed.Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) (defining competent lay evidence) and Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Other factors are such matters as statements made when first seeking treatment (which are generally more credible); recognition of the difficulties of remembering specific dates or events that happened long ago; absence of other corroborating evidence; facial plausibility; internal consistency and consistency with other evidence; impeached by a showing of interest, bias, inconsistent statements; and to a certain extent, bad character.  Generally see Pond v. West, 12 Vet. App. 341, 346 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000); Jordan v. Principi, 17 Vet. App. 261, 275 (2003); and Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

Once a layperson goes beyond the description of the symptoms or features of a claimed condition, to expressing an opinion that involves a question of medical diagnosis or causation that is medical in nature and not capable of lay observation, such statement or testimony is no longer competent.  Rather, the evidence required to substantiate the claim must be competent, lay or medical, and if medical in nature is it provided by one qualified through education, training, or experience to offer a medical diagnosis, statement or opinion.  38 C.F.R. § 3.159(a)(1).  

Here, there is no medical evidence of a nexus between any current skin disability, including any skin cancer, and the Veteran military service.  The Veteran's statements are not competent for the purpose of establishing that his skin cancers are due to inservice herbicide exposure or inservice exposure to sunlight since (1) he does not have the medical training, knowledge or skill to render such an opinion, and (2) he has not stated or testified that he has continuously had skin cancers, or any skin disability, since service discharge.  So, continuity of symptomatology is not established.  

Similarly, the only competent medical evidence addressing the etiology of the current skin pathology establishes that the Veteran does not have chloracne, and does not suggest that his current skin disorder is due to military service, including inservice herbicide exposure or sunlight.  Also, the Veteran has not reported having had a contemporaneous inservice medical diagnosis of skin cancer, and there is no later diagnosis by a medical profession which is predicated upon, or even consistent with, prior lay evidence or testimony (the second and third circumstances in Jandreau, Id.)  

Lastly, chloracne is listed as a skin disorder associated with inservice herbicide exposure in Vietnam, but no currently or past diagnosed skin disorder in this case is among the listed diseases associated with exposure to Agent Orange, for which service connection on a presumptive basis is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In sum, after a thorough review of the evidence, the preponderance of the evidence is against the Veteran's claim for service connection for skin cancer. 


ORDER

Service connection for skin cancer is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


